Citation Nr: 1722671	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  04-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive sleep apnea, to include secondary to a service-connected heart disability.

2.  Entitlement to a rating in excess of 10 percent disabling for right foot Morton's neuroma.


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1971 to October 1975 and again in the Army from July 1977 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2003 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran had a hearing before the Board in July 2009 and the transcript is of record.

The Board previously remanded these claims in May 2008, October 2009, May 2011, and October 2013 to further assist the Veteran in developing his claims.  

In June 2015, the Board again remanded the issues currently on appeal.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the course of the appeal, in an October 2016 rating decision, the AOJ granted service connection for a right knee disability.  As such is a full grant of the benefits sought on appeal with respect to such claim, and the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.




FINDINGS OF FACT

1.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not caused or aggravated by a service-connected disability.

2.  The Veteran's right foot Morton's neuroma is manifested by numbness and pain in the right foot, without flatfoot, weak foot, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones, or other foot injuries, or scarring that is symptomatic or of a size so as to warrant a separate compensable rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A.     §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a rating in excess of 10 percent for right foot Morton's neuroma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, VA examination reports, hearing testimony, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for service connection for sleep apnea and an increased rating for Morton's Neuroma.

I.  Service Connection Claim 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.   § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has generally contended that he has sleep apnea as a result of his service, or in the alternative, such was caused or aggravated by his service-connected heart disability.

The Veteran's service treatment records (STRs) are silent for any complaints, treatment or diagnosis of sleep apnea or a sleep related condition.  In Reports of Medical History completed by the Veteran in January 1991 and December 1992, the Veteran marked that he had no sleep problems. 

The Veteran's post-service treatment records include VA treatment records as well as private sleep studies.  Such reflect a diagnosis of mild obstructive sleep apnea (OSA) in 2008 and note the use of a CPAP machine.   

During a November 2010 VA general medical examination, the Veteran reported that he had a history of sleep apnea.  Furthermore, he described his sleep apnea symptoms as daytime hypersomnolenc and sleep disruption. 

During an October 2015 VA sleep apnea disability benefits questionnaire (DBQ), the examiner confirmed the Veteran's diagnosis of OSA.  The examiner noted that the Veteran's condition did not require continuous medication or breathing assistance devices.  However, the examiner noted that the Veteran did use a CPAP machine.  The examiner noted that the Veteran's sleep apnea impacted his ability to work in that he stated the Veteran "should not operate commercial vehicles; however, there are no other specific limitations with CPAP controlled OSA in asymptomatic patient per the medical literature."

The examiner also provided a medical opinion in October 2015.  The examiner opined that it was less likely than not that the Veteran's condition was incurred in or caused by the claimed in-service injury, event or illness or aggravated by a service-connected condition.  The examiner provided the rationale that there is absolutely no evidence in the Veteran's currently available STRs to indicate that his OSA was incurred in, caused by, or directly related to his military service or any exposures that he might have had during service.  The examiner noted that the Veteran was not diagnosed until 2008, over 15 years after he was discharged from service, and that his service treatment records were silent for any reported sleep problems.  In addition, the examiner noted that sleep apnea is a common disorder in the general population and can be related to both structural and neurological factors.  The examiner further noted that the two greatest risk factors for OSA were weight gain and advancing age.  Furthermore, the examiner noted that the medical literature did not provide evidence for a causal link between environmental hazards/toxin exposure and sleep apnea.  

In addition, the examiner noted that there was "absolutely no evidence to suggest that the Veteran's  obstructive sleep apnea was caused by or aggravated beyond that expected with natural progression by 'service-connected disability, to include his service-connected heart disability.'"  The examiner noted that a private opinion submitted in June 2008 stated that it was "possible" that the Veteran's obstructive sleep apnea could have aggravated his cardiac condition.  The examiner noted that OSA is caused by transient and positionally dependent soft tissue obstruction of the upper airway during sleep.  Finally, he stated that OSA is not caused by or aggravated by underlying cardiac conditions based on the weight of currently available medical literature. 

The Board notes that the Veteran has a current diagnosis of OSA; therefore the first element of service connection, whether for direct, presumptive or secondary service connection, is met. 

As for presumptive service connection and service connection based on continuity of symptomatology, sleep apnea is not a chronic disease subject to such forms of service connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Therefore, presumptive service connection or service connection based on continuity of symptomatology is not warranted. 

As far as direct service connection, the Board notes that the Veteran's STRs are silent for any complaints, treatment or diagnosis of sleep apnea or any sleep problems.  In addition, the Veteran did not exhibit symptoms of or was diagnosed with a sleep problem, specifically sleep apnea, within one year of service discharge.  Therefore, the Veteran does not meet the in-service requirement for direct service connection.  Furthermore, as for the nexus element of direct service connection, the October 2015 VA examiner stated that there was no evidence to indicate that his OSA was incurred in, caused by, or directly related to his military service or any exposures that he might have had during service.  The examiner found no objective evidence connecting the Veteran's obstructive sleep apnea directly to his active duty service.  This opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board affords great probative weight to the VA examiner's opinion.  As there is no contrary opinion of record, and as the Veteran is missing both the in-service and nexus elements of direct service connection, direct service connection is not warranted.  

As for secondary service connection, the October 2015 VA examiner found that the Veteran's service-connected heart disability did not cause or aggravate his OSA.  As this examiner provided sound medical explanations and rationales for his opinion, the Board finds it very probative.  See Nieves-Rodriguez, supra; Stefl, supra.  As such, secondary service connection is not warranted.  The Board notes there are no contrary medical opinions of record. 

The Board has also considered the Veteran's statements that his sleep apnea is related to his military service.  In this regard, a layperson is competent to report on that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

However, the question of causation or aggravation of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In this regard, such an opinion requires specialized knowledge of the neurological system.  There is no indication that the Veteran possesses such specialized knowledge.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion regarding the etiology of his sleep apnea is non-probative evidence.  See Jandreau, supra; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Moreover, the Veteran and his representative have offered only conclusory statements regarding the relationship between his obstructive sleep apnea and his active duty service and his service-connected heart disability.  In contrast, the VA examiners took into consideration all the relevant facts in providing opinions.  Therefore, the Board accords great probative weight to the VA examiners' opinions.

Consequently, the Board finds that the Veteran's sleep apnea is not shown to be causally or etiologically related to a disease or injury incurred in or aggravated during active service, and is not caused or aggravated by any of the Veteran's service-connected disabilities, to include his heart disability.  Therefore, service connection for such claimed disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

II.  Increased Rating Claim 

The Veteran is currently in receipt of a 10 percent rating effective August 1, 1993, for right foot Morton's neuroma.  He contends that such disability is more severe than the currently assigned rating, and as such, an increased rating is warranted.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.          § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.      § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R.       §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

However, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when a Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran's service-connected right foot Morton's neuroma is evaluated under the criteria of Diagnostic Code 5279 for metatarsalgia, anterior (Morton's neuroma).  Diagnostic Code 5279 provides for a 10 percent rating for unilateral or bilateral metatarsalgia, anterior or Morton's neuroma.  Diagnostic Code 5279.

Evidence relevant to the severity of the Veteran's right foot Morton's Neuroma includes VA examination reports dated in July 2003, January 2005, March 2010, November 2010, September 2015, and October 2016, VA and private treatment records, and the Veteran's statements, to include his testimony at the July 2009 Board hearing. 

During a July 2003 VA examination, the examiner noted the Veteran's history of right foot Morton's neuroma.  Furthermore, the examiner noted that the Veteran had undergone two excisions of his Morton's neuroma.  The Veteran reported that since his surgeries, he always had numbness in the second through the fourth tarsal of the right foot.  He also noted a numbness sensation, tingling sensation, and a persistent soreness to the metatarsal area.  He reported that prolonged standing and walking exacerbate his symptoms.  He also reported that he had been prescribed corrective shoe inserts that he was supposed to wear on a daily basis.  Upon physical examination, the examiner noted right foot surgical scars consisting of a linear scar between the second and third digit which measured 3.5 cm x 1 mm, a scar between the third and fourth digit which measured 2.5 cm x 1 mm.  The scars were flat, no inflammatory process, no retraction of tissue loss, nontender, and not disfiguring.  There was no keloid buildup and no edema.  The examiner noted that from mid-calf to the tip of his toes, the Veteran was unable to differentiate between dull versus sharp sensation.  All of the Veteran's toes were easy to flex with no inflammatory process, no edema, no increase in temperature and his nails were normal.  The Veteran reported that he used his right foot at work and that he believed that it caused him pain and numbness. 

During a January 2005 VA joints examination, the examiner noted that the Veteran had been diagnosed with Morton's neuroma in the third web space for which he underwent surgery on two difference occasions.  The Veteran did not complain of continued tingling for which he underwent his second surgery, but he did complain of continued tingling in his toes, especially in his third, fourth, and fifth toes as well as soreness in his toes at the distal tips.  The examiner noted no shoe modifications.  Upon physical examination, the examiner noted that the Veteran's right foot had a well-healed scar dorsally in the third web space, it was approximately 2 cm in length, and it was not erythematous.  The examiner noted no click in the web space.  The examiner noted that the Veteran reported some tingling dorsally on the third, fourth, and fifth toes, but he had full sensation to light touch and pain.  The examiner noted some grossly superficial peroneal, deep peroneal and posterior nerves intact with palpable pulses.  The examiner found no other masses or lesions.  He further noted that the Veteran was employed at the post office and had not reported any kind of disability or disability in terms of missing work, but reported that his disabilities caused him pain and discomfort.  The examiner opined that it was "certainly conceivable that he has some residual neuroma and dysesthesias from the surgery itself, which is sometimes consistent with this surgery.  However, the degree to which any of these will continue to cause disability and possible missed days of work are difficult to ascertain with any level of certainty."

During a March 2010 VA examination, the examiner again noted that the Veteran had complained of foot problems since 1989 and noted that he underwent two surgeries to take out Morton's neuromas.  The Veteran reported a daily constant pain with no flares-ups.  He noted that he used orthotics which provided minimal relief.  He reported that the could walk about 15 minutes or two blocks before he had to rest because of foot pain.  The Veteran had injections in the past but no physical therapy and he took no medication.  He reported that his right foot condition did affect his daily activities as he could not stand or walk for long periods of time.  He reported that he was no longer working as he could not stand and walk to do his job.  Upon physical examination, the examiner noted that the Veteran had a flexible flat foot deformity and a collapse at the medial arch with weight bearing.  He noted that the Veteran had slight valgus angulation of the heel in relation to the long axis of the tibia with weight bearing.  His heel corrected to varus with a single toe raise.  The examiner noted that the Veteran had well-healed dorsal incisions in the second and third web spaces.  The examiner found no hallux or lesser toe deformities and no skin breakdown or evidence of abnormal shoe-wear.  His foot was nontender to palpation.  The examiner further noted that pain could further limit the function of the Veteran's foot, particularly after being on his feet all day.  However, the examiner stated that expressing such in terms of limitation was not feasible as such could not be determined with any degree of medical certainty. 

During a November 2010 VA general medical examination, the examiner noted that the Veteran suffered from right foot Morton's neuroma which caused persistent numbness and pain.  The Veteran reported that he fell occasionally and took hydrocodone and Naproxen for pain.  The Veteran reported that he required orthotics and that he could walk only 10-15 feet before the onset of pain.  Upon examination, the examiner noted that during the sensory examination, the Veteran exhibited decreased sensation to light touch in his foot.  X-ray evidence revealed a small plantar calcaneal spur, but no other bony, joint or soft tissue abnormality.  The examiner noted that the Veteran's right foot condition caused problems with prolonged standing, stair climbing, and walking, but that the Veteran would benefit from sedentary work. 

During the September 2015 VA foot conditions DBQ, the examiner diagnosed bilateral pes planus.  The examiner found that the Veteran's bilateral pes planus caused pain accentuated by use, pain on manipulation with no swelling and no characteristic callouses.  The examiner found no extreme tenderness of plantar surfaces but did find decreased longitudinal arch height, objective evidence of marked deformity, marked pronation, and the weight bearing line fell over or medial to the great toe.  The examiner found that the Veteran's alteration of the weight-bearing line was not caused by a lower extremity deformity other than pes planus.  The examiner noted that the Veteran had "inward" bowing of the Achilles tendon but no marked inward displacement and severe spasm of the Achilles tendon.  The examiner provided no objective evidence of hammer toes, hallux valgus, hallux rigidus, acquired pes cavus, malunion or nonunion of tarsal or metatarsal bones and no other foot injuries or conditions.  Upon physical examination, the examiner noted that the Veteran had pain.  The examiner found that the Veteran had pes planovalgus foot deformity due to posterior tibial tendon insufficiency.  In addition, the examiner noted that the Veteran was service connected for Morton's neuroma which was asymptomatic.  The examiner explained that treatment for Morton's neuroma was a nerve excision so numbness was expected.  The examiner stated that the Veteran's complaint was his medial arch pain which was due to PPTTI and exacerbating his flatfoot deformity which was not caused by or aggravated by his neuroma and not service connected. 

During an October 2016 peripheral nerves condition DBQ, the examiner noted that the Veteran had neurological residuals of his Morton's neuroma excision.  The examiner stated that the Veteran underwent excision of Morton's neuroma of his right foot in 1995 and 2000.  The Veteran reported that after his surgeries he experienced numbness over the dorsal aspect of his right foot at the base of his toes with prolonged standing and walking, but denied associated parethesias/dysthesias.  Furthermore, the Veteran stated that he had pain along the medial foot related to pes planus and that numbness occurred with prolonged standing and walking improved with his sedentary life style.  Upon physical examination, the examiner noted that the Veteran's muscle strength was normal and his sensory examination revealed decreased sensation to light touch in his foot/toes.  The examiner noted no trophic changes but a slight limp in his gait due to pes planus and braces.  The examiner noted that the Veteran had surgical scars which were not painful or unstable, and did not have a total area equal to or greater than 39 square cm and were not located on the head, face or neck.  The scars were noted to be located on the dorsum of the right foot and the second interosseous space and measured 3 cm x .2cm.  The examiner opined that the affected nerve is the interdigital nerve of his right foot.  The examiner noted that the Veteran had a very mild sensory deficit with no paralysis. 

During the July 2009 Board hearing, the Veteran testified that he had numbness in his right foot when he stood on it.  As a result, he testified that he had to walk on his heel.  Furthermore, the Veteran testified that he had a hard time bending the toes which were the subject of his prior Morton's neuroma excisions. 

After a careful review of the evidence of record, the Board finds that the Veteran's right foot disability does not warrant a rating in excess of 10 percent under any applicable Diagnostic Code.  In this regard, the Board finds that, for the entire appeal period, the Veteran's right foot disability is manifested by right foot numbness and pain, without attributable flatfoot, weak foot, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones, or other foot injuries, or scarring that is symptomatic or of a size so as to warrant a separate compensable rating.

Again, the Board observes that the Veteran's right foot disability is currently assigned a 10 percent rating under Diagnostic Code 5279, which provides for a maximum 10 percent rating for anterior metatarsalgia (Morton's disease) regardless of whether such is unilateral or bilateral.  In this regard, metatarsalgia is defined as pain and tenderness in the metatarsal region.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  As previously discussed, the Veteran's right foot disability is manifested by numbness and pain, which is specifically contemplated in the rating criteria under Diagnostic Code 5279.  Therefore, the Board finds that such Diagnostic Code is the most appropriate code under which to rate the Veteran's right foot disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained).

Furthermore, in rating decisions issued in December 2007 and April 2011, the RO denied the Veteran's claims for bilateral pes planus and bilateral plantar fasciitis under Diagnostic Codes 5276 and 5284, respectively.  The RO noted that such conditions were neither incurred in nor caused by service.  In addition, there is no indication that such were diagnosed in relation to the Veteran's service-connected right foot Morton's neuroma.  Furthermore, the Veteran has not expressed disagreement with such decisions. 

Moreover, the Board finds that a higher or separate rating for the Veteran's right foot disability is not warranted under any other Diagnostic Code referable to the evaluation of foot disabilities.  Specifically, Diagnostic code 5276 addresses acquired flatfoot; however, while the September 2015 VA examiner indicated that the Veteran had pes planus or pes planovalgus foot deformity due to posterior tibial tendon insufficiency, pes planus or flatfoot was not diagnosed in relation to his service-connected right foot Morton's neuroma.  Moreover, the September 2016 VA examiner specifically found that the Veteran's pes planus was not caused or aggravated by his service-connected Morton's neuroma. 

Based on the foregoing, there is no evidence of week foot, claw foot, hallux rigidus, hammer toes, malunion or nonunion of the tarsal or metatarsal bones, so as to warrant higher or separate ratings under Diagnostic Codes 5277, 5278, 5281, 5282, or 5283 respectively.

Finally, the Board has specifically considered whether it would be more appropriate to rate the Veteran's right foot disability under Diagnostic Code 5284.  Diagnostic Code 5284 pertains to injuries of the foot not described by other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under Diagnostic Code 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See note following Diagnostic Code 5284.  As discussed previously, as the Veteran's right foot disability is manifested by symptoms that are specifically covered under Diagnostic Code 5279, the Board finds that such diagnostic code, rather than the general criteria under Diagnostic Code 5284, is the most appropriate diagnostic code under which to rate his right foot disability.

In contemplating whether additional separate disability ratings are warranted for his foot under Diagnostic Code 5284, the Board additionally notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's disability.  Here, as the Board has noted, the symptoms associated with the Veteran's service-connected right foot disability are contemplated in total under the rating criteria described in Diagnostic Code 5279, which specifically provides a single 10 percent rating for metatarsalgia or Morton's neuroma regardless of whether it is unilateral or bilateral, and these symptoms have been contemplated in the application of that Diagnostic Code.  Thus, any additional separate rating under Diagnostic Code 5284 would result in double compensation for the same symptomatology in violation of anti-pyramiding provisions.  Id.; see also 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14; Brady, supra. 

As an additional consideration, the Board also recognizes that Diagnostic Code 5284 does not provide specific criteria for rating a foot disability, but rather provides ratings based on severity of "other foot injuries" (i.e., moderate, moderately severe, and severe).  The Board finds that the evidence of records reveals that the symptoms associated with the Veteran's disability most closely resemble the symptoms described under the rating criteria described in Diagnostic Code 5279, making that diagnostic code all the more appropriate, and further negating the applicability of the rating criteria for "other foot injuries" under Diagnostic Code 5284. 

Therefore, the Board finds that higher or separate disability ratings under Diagnostic Code 5284 are not warranted. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a higher disability rating for service-connected right foot disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of numbness and pain on numerous occasions.  However, the effect of the numbness and pain in the Veteran's foot is contemplated in the currently assigned 10 percent rating under Diagnostic Code 5279.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5279, DeLuca, supra.
The Board has also considered whether the Veteran is entitled to a separate compensable rating for the scars on his foot.  However, as was noted by the VA examiners, there is no competent lay or medical evidence showing that the scars on the Veteran's foot cover an area of 144 square inches or more, are painful, or cause limited motion.  Therefore, the Board finds that a separate compensable rating is not warranted for the scars associated with the service-connected right foot Morton's neuroma.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805. 

In reaching the above conclusions, the Board has considered the Veteran's statements and testimony and with regard to the severity of his service-connected right foot disability.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain and weakness, or witnessing difficulty with movement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the July 2009 Board hearing and during the course of his treatment and VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his right foot, and the Board finds that the testimony and statements by the Veteran are credible. 

However, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise to diagnose or observe, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Woehlaert, 21 Vet. App. at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for right foot Morton's neuroma.  Nor are separate or higher ratings warranted under any other Diagnostic Code.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Service connection for sleep apnea is denied. 

A rating in excess of 10 percent disabling for right foot Morton's neuroma, is denied. 



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


